         Case 4:20-cv-40148-TSH Document 53-1 Filed 02/26/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

*************************************
Andrea Brooks,                        *
       Plaintiff                      *
                                      *
       v.                             *               Civil No. 4:20-cv-40148-DHH
                                      *
William Albert D'Errico, Jr., et al., *
       Defendants                     *
                                      *
*************************************


            CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE

        In accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil

Procedure, the undersigned pro se party or counsel of record consent to have Magistrate Judge

David H. Hennessy conduct all further proceedings in this case, including bench or jury trial, and

order the entry of final judgment, with direct review by the First Circuit Court of Appeals if any

appeal is filed.

        Party Represented                    Signature                          Date
 Susan B. Carbon                  /s/ Anthony J. Galdieri          February 26, 2021
 Mark S. Derby                    /s/ Anthony J. Galdieri          February 26, 2021
 Julie Introcaso                  /s/ Anthony J. Galdieri          February 26, 2021
 Alice Spelas Love                /s/ Anthony J. Galdieri          February 26, 2021
 Michael Ryan                     /s/ Anthony J. Galdieri          February 26, 2021
 Lauren Thorn                     /s/ Anthony J. Galdieri          February 26, 2021
 NH Family Court, 9th Circuit     /s/ Anthony J. Galdieri          February 26, 2021


                                                      Respectfully submitted,

                                                      MARITAL MASTER ALICE S. LOVE /
                                                      JUDGE SUSAN B. CARBON / REFEREE
                                                      LAUREN THORN / JUDGE MARK S.
                                                      DERBY / JUDGE JULIE INTROCASO /
                                                      JUDGE MICHAEL RYAN / NEW
                                                      HAMPSHIRE FAMILY COURT, 9TH
                                                      CIRCUIT
        Case 4:20-cv-40148-TSH Document 53-1 Filed 02/26/21 Page 2 of 2




                                                    By their attorney,

                                                    THE NEW HAMPSHIRE OFFICE OF THE
                                                    ATTORNEY GENERAL

February 26, 2021                                   /s/ Anthony J. Galdieri
                                                    Anthony J. Galdieri, BBO No. #672450
                                                    Senior Assistant Attorney General
                                                    NH Department of Justice
                                                    Office of the Attorney General
                                                    33 Capitol Street
                                                    Concord, NH 03301
                                                    (603) 271-3650


                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the consent to proceed before U.S. Magistrate Judge David H.
Hennessy was mailed on the 26th day of February 2021, postage prepaid, to:

                      Andrea Brooks
                      96 Old County Road
                      Winchendon, Massachusetts 01475

                      Gerald Thomas Delaney
                      4 Bridge Street
                      Bedford, MA 01730

                      Karen Delaney
                      4 Bridge Street
                      Bedford, MA 01730



                                                           /s/ Anthony J. Galdieri
                                                           Anthony J. Galdieri
